Citation Nr: 0521345	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  98-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.  

2.  Entitlement to service connection for a chronic ulcer 
disorder.  

3.  Entitlement to service connection for a chronic upper 
back disorder.  

4.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the veteran's post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic skin disorder of the feet to include jungle rot; 
denied the claim; and denied service connection for 
post-traumatic stress disorder (PTSD), a chronic right knee 
disorder, a chronic upper back disorder, a chronic ulcer 
disorder, a chronic right ulnar nerve disorder, and a chronic 
skin disorder to include a bilateral thigh rash.  In December 
2000, the Board remanded the veteran's claims to the RO for 
additional action.   

In January 2003, the RO granted service connection for PTSD 
and assigned a 50 percent evaluation for that disability.  In 
July 2003, the Board denied service connection for a chronic 
skin disorder of the feet claimed as jungle rot residuals; a 
chronic right ulnar nerve disorder, and a chronic skin 
disorder to include a bilateral thigh rash and remanded the 
issues of the veteran's entitlement to service connection for 
a chronic right knee disorder, a chronic ulcer disorder, and 
a chronic upper back disorder and an initial evaluation in 
excess of 50 percent for his PTSD to the RO for additional 
action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as an initial 
evaluation in excess of 50 percent for the veteran's PTSD.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

For the reasons and bases addressed below, service connection 
for both a chronic right knee disorder and a chronic ulcer 
disorder is DENIED.  

The issues of the veteran's entitlement to service connection 
for a chronic upper back disorder and an initial evaluation 
in excess of 50 percent for his PTSD are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  

The veteran submitted claims of entitlement to service 
connection for diabetes mellitus and a total rating for 
compensation purposes based on individual unemployability.  
The report of August 2004 VA examination for compensation 
purposes may be reasonably construed as a claim for service 
connection for gastroesophageal reflux disease.  It appears 
that the RO has not had an opportunity to act upon the 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2004).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  A chronic right knee disorder was not shown during active 
service or for many years thereafter.  The veteran's 
post-operative right medial meniscal tear residuals and 
degenerative joint disease have not been objectively shown to 
have originated during active service.  

2.  A chronic ulcer disorder was not shown to active service 
or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  A chronic ulcer disorder was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Chronic Right Knee Disorder

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

At his August 1969 physical examination for service 
separation, the veteran exhibited no right knee 
abnormalities.  In his October 1997 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
asserted that he had been treated for a right knee disorder 
at the El Toro Marine Corps Air Station between 1966 and 
1969.  

At a March 1998 VA psychiatric examination for compensation 
purposes, the veteran was reported to have chronic knee pain.  
In his July 1998 notice of disagreement, the veteran stated 
that he sustained a chronic right knee disorder as the result 
of a fall from a five-ton pickup truck while serving in the 
Republic of Vietnam "during the period of TET or near the 
Christmas season."  

In an October 1998 written statement, the veteran asserted 
that he "put his knee out when we closed down and destroyed 
the 175 base at completion."  In an August 2002 written 
statement, the veteran related that he fell from a truck and 
struck his knee while in the Republic of Vietnam.  

An October 2001 VA treatment record states that the veteran 
has a history of right knee pain with genu varus.  At an 
August 2002 VA examination for compensation purposes, the 
veteran complained of right knee pain, swelling, locking, and 
popping.  He reported that he had initially experienced right 
knee pain after being struck by a truck in 1966 while serving 
in the Republic of Vietnam.  The veteran clarified that he 
had been told by a private physician following active service 
that he had "chips" in the joint.  The veteran was 
diagnosed with right knee degenerative arthritis.  The VA 
examiner commented that the veteran's right knee arthritic 
disorder was "related to the accident he had when he got hit 
by a truck in service and this has shown a progressive 
increase over the years."  

An October 2003 VA treatment record states that the veteran 
complained of right knee pain, locking, and occasional 
buckling.  An impression of "[ruleout] meniscal injury" was 
advanced.  A January 2004 VA magnetic resonance imaging study 
of the right knee revealed findings consistent with a medial 
meniscal tear and a Baker's cyst.  VA clinical documentation 
dated February 2004, the veteran was diagnosed with a right 
knee medial meniscal tear with degenerative joint disease.  
He subsequently underwent an arthroscopic partial medial 
meniscectomy and debridement.  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain.  He 
reported that he had been struck by a truck in 1966 while in 
the Republic of Vietnam and subsequently experienced chronic 
right knee pain.  The veteran was diagnosed with 
post-operative right knee medial meniscal repair residuals 
and degenerative joint disease.  The examiner commented that:

I have no service medical records 
available for my review that confirm 
evaluation or treatment of a right knee 
condition.  Thus, on taking the veteran's 
statement of a right knee injury in 1966 
while in Vietnam as a truthful statement, 
I find his right knee condition to be at 
least as likely as not related to 
inservice injury.  I believe that [the 
August 2002 VA examination for 
compensation purposes] found the 
veteran's right knee condition to be 
related to service based again solely on 
the veteran's reported accident.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records make no reference to a 
chronic right knee disorder, injury, or other abnormality.  
The first clinical documentation of record of a chronic right 
knee disability is dated in 2001, some 32 years after service 
separation.  The reports of the August 2002 and August 2004 
VA examinations for compensation purposes convey that the 
veteran presented a subjective history of an inservice right 
knee injury and his chronic post-operative right knee 
disability was attributed to his period of active service 
solely based on his subjective history of an inservice 
injury.  The VA examiner at the August 2004 VA examination 
specifically determined that the veteran's subjective history 
of an inservice right knee disorder was not supported by the 
record.  

The veteran advances that he incurred a chronic right knee 
injury during active service while he was stationed in the 
Republic of Vietnam.  He has not alleged that the injury 
occurred during combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.  In 
the absence of any documentation of either an inservice right 
knee injury or the onset of a chronic right knee disability 
proximate to service separation, the Board finds that the VA 
examiners' reliance upon the veteran's subjective history to 
establish an etiological relationship between active service 
and his chronic post-operative right knee disability to be 
unpersuasive.  Therefore, the Board concludes that service 
connection is not warranted for a chronic right knee 
disorder.  


II.  Chronic Ulcer Disorder

Where a veteran served continuously for ninety days or more 
during a period of war and peptic (gastric or duodenal) ulcer 
disease becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2004).  

At his August 1969 physical examination for service 
separation, the veteran exhibited no chronic ulcer disorder 
or other gastrointestinal disability.  In his October 1973 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran indicated that he was initially 
diagnosed with an ulcer disorder by a Dr. Bostick in 
September 1972.  A November 1973 treatment record from F. 
Bostick, D.O., reflects that the veteran was treated for 
gastritis in 1972 and 1973.  

In his October 1997 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran asserted that he had 
been treated for an ulcer "in the field by a USN corpsman 
in/near the 17th parallel" between 1967 and 1969.  At a March 
1998 VA psychiatric examination for compensation purposes, 
the veteran was reported to have peptic ulcer disease.  

A July 1998 VA treatment record states that the veteran had a 
history of peptic ulcer disease.  In his July 1998 notice of 
disagreement, the veteran stated that he was treated for an 
ulcer within one year of service separation. 

An October 1998 written statement from the veteran's wife 
conveys that the veteran's now-deceased family doctor placed 
him on a bland diet and prescribed Maalox and anti-nausea 
medications for his stomach complaints.  She believed that 
such medical treatment was indicative of an "ulcer maybe 
starting to act up."  

A July 2002 VA treatment record states that the veteran had a 
history of peptic ulcer disease.  At the August 2002 VA 
examination for compensation purposes, the veteran complained 
of heartburn with regurgitation associated with eating spicy 
foods and pizza.  He reported that: he experienced stomach 
problems during active service; his complaints were not 
treated by military medical personnel; and he was diagnosed 
with a "gastric ulcer" by his family doctor in 1969.  A 
diagnosis of "symptoms of gastroesophageal reflux" was 
advanced.  A September 2002 VA upper gastrointestinal series 
was reported to be "unremarkable with no focal 
abnormalities."  
At the August 2004 VA examination for compensation purposes, 
the veteran was found to exhibit no evidence of an ulcer 
disorder.  A contemporaneous upper gastrointestinal series 
was "normal" with no evidence of ulcerations or other 
mucosal abnormalities.  

The clinical record of record is devoid of any evidence of a 
chronic ulcer disorder.  Repeated VA upper gastrointestinal 
series revealed no evidence of an ulcer disorder.  

The veteran has repeatedly presented a subjective history of 
peptic ulcer disease during active service and following 
service separation.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any objective evidence of the 
claimed disorder, service connection for a chronic ulcer 
disorder may not be granted.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In April 
2003 and January 2004, the veteran was provided with VCAA 
notices which informed him of the evidence needed to support 
his claims; what evidence had been received; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Therefore, 
the Board finds that the VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  Therefore, the Board finds that appellate review 
of the veteran's claims for service connection for a chronic 
right knee disorder and a chronic ulcer disorder would not 
constitute prejudice to the veteran.  


ORDER

Service connection for a chronic right knee disorder is 
DENIED.  

Service connection for a chronic ulcer disorder is DENIED.  


REMAND

In reviewing the report of the August 2004 VA examination for 
compensation purposes, the Board observes that while the 
veteran was found to exhibit significant cervical spine 
limitation of motion, the examiner neither advanced a 
diagnosis for the cervical spine and/or upper back nor an 
opinion as to whether the veteran's current cervical spine 
disability was etiologically related to active service.  

The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

A March 2004 VA vocational rehabilitation determination 
conveys that the veteran's psychiatric and physical 
disabilities were found to rendered him unable to return to 
full-time employment.  The veteran was last afforded a VA 
examination for compensation purposes to determine the nature 
and severity of his PTSD in August 2002.  Given the apparent 
increase in the severity of the veteran's PTSD, the Board 
finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his alleged 
chronic upper back/cervical spine 
disorder and all treatment of his 
service-connected PTSD after August 2002, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact the 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  Request that copies of all VA 
clinical documentation pertaining to 
treatment after August 2004, not already 
of record, be forwarded for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his alleged chronic upper 
back/cervical spine disorder and 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should 
specifically state whether the veteran 
has a chronic upper back and/or cervical 
spine disability.  If such a disability 
is diagnosed, the examiner or examiners 
should advance an opinion as to whether 
it is it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the identified chronic upper back or 
cervical spine disability had its onset 
in or originated during active service or 
is in any other way causally related to 
active service.  

The examiner or examiners should express 
an opinion as to the impact of the 
veteran's PTSD upon his vocational 
pursuits. 

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic upper back disorder and an 
initial evaluation in excess of 50 
percent for his PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


